Citation Nr: 0518465	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
cervical segment of the spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the part of the 
veteran.  


REMAND

A review of the veteran's claim folder indicates that the 
veteran has requested that she be allowed to provide 
testimony before the Board concerning her appeal.  She has 
specifically requested a hearing before a Veterans Law Judge 
via a video conference.  That request was received at the 
Board in June 2005.  Because the veteran has not yet had the 
opportunity to present said testimony in accordance with 38 
C.F.R. 20.700 (2004), the claim is remanded to the RO for 
this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a video conference 
before a Veteran Law Judge in accordance 
with the veteran's request.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



